DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 08/31/2018.
Claims 1-10 have been preliminary canceled and claims 11-20 have been added.
Claims 11-20 are pending with claims 1 and 10 as independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2018 was filed on the same  date of the mailing date of the application on 08/31/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0130177, filed 02/19/2016, hereinafter as Wang) in view of Zhang et al. (US 2016/0379352, filed 11/03/2015, hereinafter as Zhang) in view of Brothers et al. (US 2016/0358070, filed 06/04/2015, hereinafter as Brothers).

Claim 11: A method comprising:
a) implementing a convolutional neural network in a processing circuit, the convolutional neural network configured to 
receive an input data structure comprising a group of values corresponding to signal samples and to generate a corresponding classification output indicative of a selected one among a plurality of predefined classes, (Wang discloses in [0377-0384] “The original video data 70 is provided as input visual data… The original video data 70 is then split into single full-resolution frames at step 80 (or step 190), i.e. into a sequence of images at the full resolution and/or quality of the original video data 70… the full-resolution frames can be grouped into scenes or sections of frames having common features… use a range of predefined scene classes and then automatically classifying scenes using the predefined classes.” EX.: video data may be received as input data structure and the input video data may be processed to scenes that can be classified into predefined classes)
wherein the convolutional neural network comprises an ordered sequence of layers, each layer of the sequence configured to receive a corresponding layer input data structure comprising a group of input values, and generate a corresponding layer output data structure comprising a group of output values by convolving the layer input data structure with at least one corresponding filter comprising a corresponding group of weights, the layer input data structure of the first layer of the sequence corresponding to the input data structure, and the layer input data structure of a generic layer of the sequence different from the first layer corresponding to the layer output data structure generated by the previous layer in the sequence; (Wang discloses in [0216, 0371, 0420-0421 and 0435] “the hierarchical algorithm comprises a plurality of connected layers, and the connected layers may be sequential… convolutional neural network models (or hierarchical algorithms) can be transmitted along with the low-resolution frames of video data because the convolutional neural network models reduce the data transmitted in comparison with learned dictionaries being transmitting along with the low-resolution images… sub-pixel convolution layer, produces a high resolution image from the low resolution feature maps directly, with a more distinguishable filter for each feature map… convolution with a stride of 1/r in the low-resolution space is performed with a filter W.sub.d of size k.sub.s with a weight spacing 1/r to activate different parts of W.sub.d for the convolution. The weights that fall between the pixels are not activated and therefore not calculated… The first layer of the network is described as obtaining low resolution features whilst the high resolution features are only learnt in the last layer. It is not necessary to learn the low resolution features in a high resolution space. By keeping the resolution low for the first couple of layers of convolutions, the number of operations required can be reduced.” EX.: the first layer may receive input visual data. A second layer may downscale the input visual data. see fig. 22)
Wang does not explicitly disclose
b) training the convolutional neural network to update the weights of the filters of the layers by exploiting a training set of training input data structures belonging to known predefined classes, the training comprising:
b1) generating a modified convolutional neural network by downscaling, for at least one layer of the sequence of layers of the convolutional neural network, the at least one corresponding filter to obtain a downscaled filter comprising a reduced number of weights;
b2) downscaling the training input data structures to obtain corresponding downscaled training input data structures comprising a reduced number of values. However, Zhang, in an analogous art, discloses in ([0033-0039 and 0091] “a neural network includes sets of adaptive weights (i.e. numerical parameters that are tuned by a learning algorithm), and are capable of approximating non-linear functions of their inputs. The adaptive weights are conceptually connection strengths between neurons, which are activated during training and prediction… an initial image is collected by an image signal processor 701. The image signal processor 701 produces output image, x.sub.i. The output image, x.sub.i, is provided as input to the trained NRIQA neural network 500. At step 703, a score test is performed. Initially, if the score associated with output image, x.sub.i, exceeds a threshold value, then the settings for the parameters controlling the image signal processor 701 are stored in a parameter configuration data base 704. Once an adequate history has been accrued, the score test may simply provide comparisons between scores for newly collected images versus other recently collected images. In either case, if the result of the score test is deemed inadequate, then the settings for the parameters controlling the image signal processor 701 may be automatically adjusted by a controller (not shown).” EX.: Zhang updates the weights by adjusting adaptive weights as parameters using a test comprising threshold values. The predefined class may be the original input image with known high quality. See figs. 4 and 7)
b3) for each downscaled training input data structure of at least a subset of the training set, providing such downscaled training input data structure to the modified convolutional neural network to generate a corresponding classification output, and comparing the classification output with the predefined class to which the training input data structure corresponding to the downscaled training input data structure belongs b4) and updating the weights of the filters of the layers based on the comparisons. Further, Zhang discloses in ([0016, 0036, 0039, 0077-0084, and 0091] “The deep convolution neural network (CNN) can be described as stacks of convolution layers, interlaced with normalization layer, pooling layer (which down samples the input spatially) and/or layers of other types, with fully connected layers and cost layers (e.g., logistic regression) in the top… the term “subsampling,” or “down-sampling,” generally refers to reducing the overall size of a signal… The image signal processor 701 produces output image, x.sub.i. The output image, x.sub.i, is provided as input to the trained NRIQA neural network 500.” EX.: the down-sampled of the original image and the degraded image may be compared and scored by a comparative layer 401 to determine whether the quality of the degraded image is adequate. If the degraded image quality is not adequate, the weights may be adjusted for new input image)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Zhang to provide “a method for training a neural network to perform assessments of image quality.” See Zhang [0007]. 
Wang and Zhang do not explicitly disclose a reduced number of values. However, Brothers, in an analogous art, discloses in ([0061 and 0070] “the neural network analyzer may prune the neural network by removing, or reducing, layers or parts of the neural network parameters that do not substantially compromise the accuracy of the neural network…the term “convolution kernel substitution” means replacing a kernel of a neural network with a replacement convolution kernel that differs from the convolution kernel being replaced by at least one value, i.e., weight. The replacement convolution kernel may be equivalent to the selected convolution kernel or an approximation of the selected convolution kernel. The replacement convolution kernel uses fewer computations and/or consumes less memory than the selected convolution kernel. In one aspect, convolution kernel replacement may be an example of a modification that adjusts one or more weights of a portion of the neural network.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Brothers to provide fewer computations and/or consumes less memory. See Brothers [0060].

Claim 12: The rejection of the method of claim 11 is incorporated, wherein the b) training the convolutional neural network further comprises:
b5) Wang does not explicitly disclose reiterating for a first number of times the sequence of b3) and b4); b6) generating a further modified convolutional neural network by upscaling the downscaled filters to obtain upscaled filters comprising an increased number of weights; b7) for each training input data structure of at least a subset of the training set, providing such training input data structure to the further modified convolutional neural network to generate a corresponding classification output, and comparing the classification output with the predefined class to which the training input data structure belongs; b8) updating the weights of the filters of the layers based on the comparisons. However, Zhang discloses in ([0079 and 0091-0093] “layer 1 includes 64 filters, where the kernel for each filter is 5×5. Each kernel is used to swipe each image and produce a response for the filter. This process is completed for each of the filters within the layer and a final representation is produced. The final representations are provided to at least one pooling layer. The process may be repeated any number of times that is deemed appropriate, with the final representation being fed to the comparative layer 401.” EX.: the loop in fig. 7 illustrates comparator 500 classifies input data from image signal processing 701 to either adequate or inadequate weights of filters that produce adequate image may be stored in database 704 and weights of the filters that produce inadequate images may be adjusted/updated and returned to database 705 to perform in new image input)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Zhang to provide “a method for training a neural network to perform assessments of image quality.” See Zhang [0007].

Claim 13: The rejection of the method of claim 12 is incorporated, wherein the b) training the convolutional neural network further comprises b9) Wang does not explicitly disclose reiterating for a second number of times the sequence of b7) and b8. However, Zhang discloses in ([0079 and 0091-0093] “The process may be repeated any number of times that is deemed appropriate, with the final representation being fed to the comparative layer 401. As a matter of convention, embodiments of neural networks that includes the comparative layer 401 are generally referred to herein as a “NRIQA neural network.””).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Zhang to provide “a method for training a neural network to perform assessments of image quality.” See Zhang [0007].

Claim 14: The rejection of the method of claim 11 is incorporated, wherein:
the input data structure and each training input data structure comprise at least one respective data structure channel, each data structure channel comprising a corresponding matrix arrangement of a first number of values; (Wang discloses in [0415-0421] “both the low and high resolution image have C colour channels, thus can be represented as real-valued tensors of size H×W×C and rH×rW×C respectively… The final convolution filter W.sub.L is of size n.sub.L−1×r.sup.2C×k.sub.L×k.sub.L, where C is the number of colour channels in the original image and r the resampling ratio.”)
each filter of a layer comprises a set of filter channels, each filter channel of the set being associated with a corresponding data structure channel of the corresponding layer input data structure, each filter channel comprising a corresponding matrix arrangement of a first number of weights, (Wang discloses in [0415-0422] “convolution with a stride of 1/r in the low-resolution space is performed with a filter W.sub.d of size k.sub.s with a weight spacing 1/r to activate different parts of W.sub.d for the convolution.”)
the b2) 
Wang does not explicitly disclose downscaling the at least on filter of a layer to obtain a downscaled filter comprising generating a reduced matrix arrangement of weights comprising a second number of weights lower than the first number of weights. However, Brothers, in an analogous art, discloses in ([0061 and 0070] “the neural network analyzer may prune the neural network by removing, or reducing, layers or parts of the neural network parameters that do not substantially compromise the accuracy of the neural network…the term “convolution kernel substitution” means replacing a kernel of a neural network with a replacement convolution kernel that differs from the convolution kernel being replaced by at least one value, i.e., weight. The replacement convolution kernel may be equivalent to the selected convolution kernel or an approximation of the selected convolution kernel. The replacement convolution kernel uses fewer computations and/or consumes less memory than the selected convolution kernel. In one aspect, convolution kernel replacement may be an example of a modification that adjusts one or more weights of a portion of the neural network.” EX.: the first number of weights may be substituted by a second number of weights)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Brothers to provide fewer computations and/or consumes less memory. See Brothers [0060].

Claim 15: The rejection of the method of claim 14 is incorporated, wherein the b2) Wang does not explicitly disclose downscaling a training input data structure to obtain a corresponding downscaled training input data structure comprises generating for each data structure channel a reduced matrix arrangement of values comprising a second number of values lower than the first number of values. However, Brothers, in an analogous art, discloses in ([0061 and 0070] “the neural network analyzer may prune the neural network by removing, or reducing, layers or parts of the neural network parameters that do not substantially compromise the accuracy of the neural network…the term “convolution kernel substitution” means replacing a kernel of a neural network with a replacement convolution kernel that differs from the convolution kernel being replaced by at least one value, i.e., weight. The replacement convolution kernel may be equivalent to the selected convolution kernel or an approximation of the selected convolution kernel. The replacement convolution kernel uses fewer computations and/or consumes less memory than the selected convolution kernel. In one aspect, convolution kernel replacement may be an example of a modification that adjusts one or more weights of a portion of the neural network.” EX.: the first number of weights may be substituted by a second number of weights)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Brothers to provide fewer computations and/or consumes less memory. See Brothers [0060].

Claim 16: The rejection of the method of claim 11 is incorporated, wherein the input data structure and the training input data structures are digital images comprising a plurality of pixels, each value of the group of values depending on a corresponding pixel of the plurality; (Wang discloses in [0387-389] “each frame is down-sampled into lower resolution frames at a suitably lower resolution… By employing a deep learning approach to generating the model in embodiments, a non-linear hierarchical model can be created in some of these embodiments to reconstruct a higher-resolution frame from the lower-resolution frame.” EX.: the low-resolution frame and the high-resolution image correspond to low-quality image and high-quality image, respectively, which depend on the number of pixels).

Claim 17: The rejection of the method of claim 11 is incorporated, further comprising, after the convolutional neural network has been trained:
c) Wang does not explicitly disclose storing last updated weights in a weight database. However, Zhang discloses in ([0091] “At step 703, a score test is performed. Initially, if the score associated with output image, x.sub.i, exceeds a threshold value, then the settings for the parameters controlling the image signal processor 701 are stored in a parameter configuration data base 704. Once an adequate history has been accrued, the score test may simply provide comparisons between scores for newly collected images versus other recently collected images.” EX.: parameters/weights that score value that exceeds a threshold value may be stored in database 704)
d) at a user device, sending an input data structure to a classification server; e) at the classification server, retrieving the last updated weights from the weight database and setting the convolutional neural network with the retrieved weights; f) at the classification server, providing the input data structure received from the user device to the convolutional neural network to obtain a corresponding classification output; g) at the classification network, sending the obtained classification output to the user device; (Wang discloses in [0115-0116, 0415 and 0525] “a single image super resolution network, is to estimate a high resolution image given a low resolution image that is downscaled or downsampled from a corresponding high resolution image… the down sampling operation can be deterministic and known: to produce the low resolution image from the high resolution image, the high resolution image can be convolved using a Gaussian filter (but other filters can be used), thus simulating a point spread function in a camera, then downsampled by a upscaling ratio r…. estimation can be performed, for example by training a classifier or some visual comparison”. EX.: a high-resolution image may be downscaled to lower-resolution image. Then, the lower-resolution image with parameters, e.g. weights/filters to aid constructing a high-resolution image from the lower-resolution image, may be sent to another node/computer/device that would apply the parameters/weights to reconstruct the low-resolution image to a higher-resolution image utilizing a classifier).

Claim 18: The rejection of the method of claim 11 is incorporated, wherein the convolutional neural network further comprises a further ordered sequence of fully-connected layers, each fully-connected layer of the further sequence being configured to receive a corresponding further layer input data structure comprising a group of further input values, and generate a corresponding further layer output data structure comprising a group of further output values, wherein each further output value of the further layer output data structure is a function of all the input values of the further layer input data structure; (Wang discloses in [0216] “the hierarchical algorithm comprises a plurality of connected layers, and the connected layers may be sequential.” See fig. 7).

Claim 19: The rejection of the method of claim 11 is incorporated, wherein at least one layer of the sequence is followed by a corresponding still further layer, the still further layer being configured to generate a subsampled version of the layer output data structure generated by the at least one layer; (Wang discloses in [0216, 0235, and 0359] “the hierarchical algorithm comprises a plurality of connected layers, and the connected layers may be sequential… An example layered neural network is shown in FIG. 2a having three layers 10, 20, 30, each layer 10, 20, 30 formed of a plurality of neurons 25, but where no sparsity constraints have been applied so all neurons 25 in each layer 10, 20, 30 are networked to all neurons 25 in any neighbouring layers 10, 20, 30.” See fig. 7).

Claim 20: A convolutional neural network training system, comprising:
a training device configured to implement a convolutional neural network configured to receive an input data structure comprising a group of values corresponding to signal samples and to generate a corresponding classification output indicative of a selected one among a plurality of predefined classes, wherein the convolutional neural network comprises an ordered sequence of layers, each layer of the sequence configured to receive a corresponding layer input data structure comprising a group of input values, and generate a corresponding layer output data structure comprising a group of output values by convolving the layer input data structure with at least one corresponding filter comprising a corresponding group of weights, the layer input data structure of the first layer of the sequence corresponding to the input data structure, and the layer input data structure of a generic layer of the sequence different from the first layer corresponding to the layer output data structure generated by the previous layer in the sequence, the training device being further configured to generating a modified convolutional neural network by downscaling, for at least one layer of the sequence of layers of the convolutional neural network, the at least one corresponding filter to obtain a downscaled filter comprising a reduced number of the weights; (rejected based on rationale used in rejection of claim 11)
a training database storing a training set of training input data structures belonging to known predefined classes, wherein the training device is further configured to downscale the training input data structures to obtain corresponding downscaled training input data structures comprising a reduced number of values; (rejected based on rationale used in rejection of claim 11)
a calculation device configured to provide, for each downscaled training input data structure of at least a subset of the training set, such downscaled training input data structure to the modified convolutional neural network to generate a corresponding classification output, and comparing the classification output with the predefined class to which the training input data structure corresponding to the downscaled training input data structure belongs; (rejected based on rationale used in rejection of claim 11)
a weight database adapted to store the weights of the filters of the layers, the training device being further configured to update the weights of the filters of the layers stored in the weight database based on the comparisons; (rejected based on rationale used in rejection of claim 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        07/30/2022

/SHAHID K KHAN/Examiner, Art Unit 2178